DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1-3, 5, 8-9, 11-13, 15 and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Riemann et al. (US 20190176545 A1).
	Regarding claims 1 and 11, Riemann discloses a system (Fig. 1), and a method for practicing the system, for programming a tire pressure sensor (200) including a power source (battery 270) and a memory (240), the system comprising: data processing hardware (e.g., 100 in Fig. 1; also see para. 0016); and memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations (para. 0016, 0087, 0098-0101) comprising: transmitting at least one communication protocol to the tire pressure sensor (para. 
	Regarding claims 2 and 12, Riemann discloses: the system of Claim 1, further comprising a display (110 in Fig. 1; also see para. 0059) in communication with the data processing hardware, wherein the instructions, when executed on the data processing hardware, cause the data processing hardware to transmit the status of the at least one of the power source or the memory to the display (para. 0016, 0087).  
	Regarding claims 3 and 13, Riemann discloses: wherein transmitting the at least one communication protocol to the tire pressure sensor includes transmitting first and second communication protocols to the tire pressure sensor (para. 0017-0019, para. 0090: “This sensor communication module 260 includes a boot loader software code 530 to receive the communication data 500 from the programming unit 100 and store the received data into the memory 240.  The communication data 500 may include at least one of a first application 510 and a second application 520”).
	Regarding claims 5 and 15, Riemann discloses: wherein the first (e.g., the first application 510) and the second (e.g., the first application 510) communication protocols are different (para. 0096).
Regarding claims 8 and 18, Riemann discloses: the system of Claim 1, further comprising a database (e.g., 420 in Fig. 4) in communication with the data processing hardware and storing the at least one communication protocol, the data processing hardware configured to retrieve the at least one communication protocol from the database prior to transmitting the at least one communication protocol to the tire pressure sensor (para. 0093, 0096).  
.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Riemann et al. in view of McIntyre et al. (US 20150015387 A1).
	Regarding claims 4 and 14, Riemann does not mention explicitly: wherein the first communication protocol corresponds to a first original equipment manufacturer and the second communication protocol corresponds to a second original equipment manufacturer.  
McIntyre discloses systems, methods and devices for the integration of tire pressure sensors to a tire pressure monitoring system of a vehicle, comprising: integrating multiple communication protocols to a tire pressure sensor (para. 0024); wherein said multiple communication protocols correspond to original equipment manufacturers specification for said tire pressure sensor (para. 0025-0027).
.
6.	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Riemann et al. in view of Lesesky et al. (US 20160375733 A1).
	Regarding claims 6 and 16, Riemann discloses: wherein determining a status of at least one of the power source or the memory based on the at least one communication protocol includes determining a status of 1930083522.1Attorney Docket No.: 260620-445147the power source (para. 0016).  
Riemann does not mention explicitly: determining a status of the memory.  
tire data collection and communication device (para. 0135), comprising: determining a status of the memory (para. 0174).
Since Riemann teaches the general condition of determining/reporting operational conditions of the tire pressure sensor unit (para. 0016), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tire pressure sensor unit of Riemann by incorporating Lesesky’s teaching of determining a status of the memory to arrive the claimed invention. Doing so would provide a user with additional information about the data/information collected from the tire pressure sensor unit (Lesesky, para. 0174).
7.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Riemann et al. in view of Clauss et al. (US 10832299 B1).
Regarding claims 7 and 17, Riemann does not mention explicitly: wherein determining the status of the power source and the memory includes determining an available capacity of the power source and an available capacity of the memory.  
Clauss discloses a system and method for storing and sharing data streams generated from equipment devices such as vehicles, comprising: determining an available capacity of the power source and an available capacity of the memory of one of the equipment devices (col. 7, lines 15-25).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Clauss’ teaching of determining an available capacity of the power source and an available capacity of the memory of one of the equipment devices into the invention of Riemann to determine and report the .
8.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Riemann et al.
Regarding claims 10 and 20, Riemann discloses: wherein the instructions, when executed on the data processing hardware, cause the data processing hardware to perform operations comprising: receiving specification data (e.g., a manufacturer, type, a year of manufacture, software version, and/or serial number) of the tire pressure sensor (para. 0060, 0089).
Riemann does not mention explicitly: said specification data includes an order for the tire pressure sensor; and processing a payment for the tire pressure sensor.  
Examiner takes official notice that a data processing hardware configured to perform operations such as receiving an order for a specific part of a machine and processing a payment for the part is well known in the art. Since Riemann teaches the general condition of the specification data being processed by the data processing hardware (Riemann, para. 0060, 0089), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the program instructions that are executed on the data processing hardware to arrive the claimed invention, as an intended use of the well-known technique for processing commercial transactions. The skilled person would apply such modification without inventive step depending on practical considerations and according to the dictates of the 

Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/X.S/Examiner, Art Unit 2862          

/TOAN M LE/Primary Examiner, Art Unit 2864